Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in responsive to amendment filed on 9/14/20. Claims 1-3, 5-10, 15-16, 18-24 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Claims 1, 5, 7-8, 10, 18, 20-21 and 19 have been amended. Claims 4, 11-14 and 17 are cancelled. Claims 23-24 are newly added. 

Examiner Notes

With respect to the amended claim 1, “a third address book” applicant pointed that support is from specification [0073], “import or copy the address book”; for the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23, recites “wherein the third address book is an updated second address book comprising at least one contact of the second address book that is not successfully matched”, contradict claim 1, which recites “in response to determining that a first value associated with a first contact comprised in the first address book is the same as a second value associated with a second contact comprised in the second address book, merging the first contact and the second contact to generate a merged contact” as cited in claim 1, the contact between the first and second address book 

Claims  1-3, 5-10, 15-16, 18-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0215261 A1), hereinafter “Zhang”.

As to claim 1, Zhang disclose a method for forwarding content between different application programs (Zhang, ¶ [0081, 0088], Abstract), wherein the method comprises:
generating, by associating a first address book of a first application program with a second address book of a second application program, a third address book (the method may include, by the processor, accessing through the first account a second account of the user registered in a second communication platform; obtaining from the second account a communication log associated with communication history of the user through the second account; obtaining an address list from the second account, wherein the address list includes a plurality of personal connections of the user; obtaining a plurality of contacts from the second account who have a prior communication with the user through the second account based on the communication log; selecting from the plurality of contacts at least one recommended contact for the user; combining the at least one recommended contact with the address list in to a combined list (third address book); and displaying the combined list via the first account, highlighting the at least one recommended contact to the user; generate a favorite contacts list (third address book) from the address list, transfers the information of selected contacts to the favorite contacts list, and lists the selected contacts in the favorite contacts list in descending 
order of communication frequency; The first platform and the second platform may be service platform with communication functions on basis of IM (i.e., Instant Messenger, such as Google Hangouts and WeChat), SNS (i.e., Social Networking Services, such as Twitter and Facebook) or E-mail (e.g., Gmail), etc) (Zhang, ¶ [0006, 0029, 0075-0077, 0088]), wherein the generating comprises: in response to determining that a first value associated with a first contact comprised in the first address book is the same as a second value associated with a second contact comprised in the second address book (Tom has a Gmail account at www.google.com, and uses his Gmail to log in his Google Hangouts to chat with friends.  When Tom decides to use WeChat (an instant messenger) to communicate with his friends, he opens a WeChat account at www.wechat.com, the host platform of WeChat, and installs a WeChat application in his computer.  Tom subsequently authorizes WeChat, i.e., www.wechat.com, to obtain contacts from his Gmail account.  Accordingly, www.wechat.com may access Tom's Gmail account and obtain a comprehensive list of contacts therefrom, according to Steps 201-209.  From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang ¶ [0029, 0075-0077, 0081-0084, 0088]), merging the first contact and the second contact to generate a merged contact (Tom has a Gmail account at www.google.com, and uses his Gmail to log in his Google Hangouts to chat with friends.  When Tom decides to use WeChat (an instant messenger) to communicate with his friends, he opens a WeChat account at www.wechat.com, the host platform of WeChat, and installs a WeChat application in his computer.  Tom subsequently authorizes WeChat, i.e., www.wechat.com, to obtain contacts from his Gmail account.  Accordingly, www.wechat.com may access Tom's Gmail account and obtain a comprehensive list of contacts therefrom, according to Steps 201-209.  From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang ¶ [0029, 0075-0077, 0081-0084, 0088]); and storing the merged contact in the third address book (Tom has a Gmail account at www.google.com, and uses his Gmail to log in his Google Hangouts to chat with friends.  When Tom decides to use WeChat (an instant messenger) to communicate with his friends, he opens a WeChat account at www.wechat.com, the host platform of WeChat, and installs a WeChat application in his computer.  Tom subsequently authorizes WeChat, i.e., www.wechat.com, to obtain contacts from his Gmail account.  Accordingly, www.wechat.com may access Tom's Gmail account and obtain a comprehensive list of contacts therefrom, according to Steps 201-209.  From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang ¶ [0029, 0075-0077, 0081-0084, 0088]): in response to 
However, Zhang does not explicitly disclose in response to receiving a content forwarding instruction, invoking and displaying the second third address book, wherein the content forwarding instruction is used to forward selected content in the first application program to the second application program; determining selection of a contact by a user; and forwarding the selected content to the selected contact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to disclose in response to receiving a content forwarding instruction, invoking and displaying the second third address book, wherein the content forwarding instruction is used to forward selected content in the first application program to the second application program (Tom has a Gmail account at www.google.com, and uses his Gmail to log in his Google Hangouts to chat with friends.  When Tom decides to use WeChat (an instant messenger) to communicate with his friends, he opens a WeChat account at www.wechat.com, the host platform of WeChat, and installs a WeChat application in his computer.  Tom subsequently authorizes WeChat, i.e., www.wechat.com, to obtain contacts from his Gmail account.  Accordingly, www.wechat.com may access Tom's Gmail account and obtain a comprehensive list of contacts therefrom, according to Steps 201-209.  From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang ¶ [0029, 0075-0077, 0081-0084, 0088]); determining selection of a contact by a user (Tom has a Gmail account at www.google.com, and uses his Gmail to log in his Google Hangouts to chat with friends.  When Tom decides to use WeChat (an instant messenger) to communicate with his friends, he opens a WeChat account at www.wechat.com, the host platform of WeChat, and installs a WeChat application in his computer.  Tom subsequently authorizes WeChat, i.e., www.wechat.com, to obtain contacts from his Gmail account.  Accordingly, www.wechat.com may access Tom's Gmail account and obtain a comprehensive list of contacts therefrom, according to Steps 201-209.  From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang ¶ [0029, 0075-0077, 0081-0084, 0088]); and forwarding the selected content to the selected contact (Tom has a Gmail account at www.google.com, and uses his Gmail to log in his Google Hangouts to chat with friends.  When Tom decides to use WeChat (an instant messenger) to communicate with his friends, he opens a WeChat account at www.wechat.com, the host platform of WeChat, and installs a WeChat application in his computer.  Tom subsequently authorizes WeChat, i.e., www.wechat.com, to obtain contacts from his Gmail account.  Accordingly, www.wechat.com may access Tom's Gmail account and obtain a comprehensive list of contacts therefrom, according to Steps 201-209.  From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang ¶ [0029, 0075-0077, 0081-0084, 0088]). This would allow the communication log associated with communication history of the user is obtained through the secondary account, thus quickly and effectively expands 

As to claim 2, Zhang disclose the method according to claim 1, wherein the associating a first address book of a first application program with a second address book of a second application program comprises: obtaining, by the first application program, permission to read and copy the second address book (For example, a first user account number may be used to identify the first user account in the first platform, and a second user account number, corresponding to the second user account, may be used to identify the second user account in the second platform.  With the authority from the user (e.g., by providing the second user account number and/or password to the first platform, the user allows the first platform to access the second user account) the first user account may access and retrieve data about the second user account.  Thus the first user account and the second user account may be associated accounts.) (Zhang ¶ [0029, 0037-0041; 0075-0077, 0081-0084, 0088]); and obtaining, by the second application program, permission to read and copy the first address book (For example, a first user account number may be used to identify the first user account in the first platform, and a second user account number, corresponding to the second user account, may be used to identify the second user account in the second platform.  With the authority from the user (e.g., by providing the second user account number and/or password to the first platform, the user allows the first platform to access the second user account) the first user account may access and retrieve data about the second user account.  Thus the first user account and the second user account may be associated accounts.) (Zhang ¶ [0029, 0037-0041; 0075-0077, 0081-0084, 0088]).

As to claim 3, Zhang disclose the method according to claim 1, wherein the associating a first address book of a first application program with a second address book of a second application program comprises: combining the first address book with the second address book  (obtaining a plurality of contacts from the second account who have a prior communication with the user through the second account based on the communication log; selecting from the plurality of contacts at least one recommended contact for the user; combining the at least one recommended contact with the address list in to a combined list (third address book); and displaying the combined list via the first account, highlighting the at least one recommended contact to the user; generate a favorite contacts list (third address book) from the address list, transfers the information of selected contacts to the favorite contacts list, and lists the selected contacts in the favorite contacts list in descending order of communication frequency; The first platform and the second platform may be service platform with communication functions on basis of IM (i.e., Instant Messenger, such as Google Hangouts and WeChat), SNS (i.e., Social Networking Services, such as Twitter and Facebook) or E-mail (e.g., Gmail), etc; From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]); and generating a common address book (generate a favorite contacts list (third address book) from the address list, transfers the information of selected contacts to the favorite contacts list, and lists the selected contacts in the favorite contacts list in descending order of communication frequency; The first platform and the second platform may be service platform with communication functions on basis of IM (i.e., Instant Messenger, such as Google Hangouts and WeChat), SNS (i.e., Social Networking Services, such as Twitter and Facebook) or E-mail (e.g., Gmail), etc); Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]).

As to claim 5, Zhang discloses the method according to claim 1, wherein the first value comprises at least one of a user name, a phone number, or an email address Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]).

As to claim 6, Zhang discloses the method according to claim 3, wherein the generating a common address book comprises: displaying, in different presentation formats, contacts from address books of different application programs The first platform and the second platform may be service platform with communication functions on basis of IM (i.e., Instant Messenger, such as Google Hangouts and WeChat), SNS (i.e., Social Networking Services, such as Twitter and Facebook) or E-mail (e.g., Gmail), etc; From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth (google hangout format) and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat (WeChat format).  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]).

As to claim 7, Zhang discloses the method according to claim 1, wherein the invoking and displaying the second third address book comprises: displaying a menu for selecting the second third address book in the first application program (obtaining a plurality of contacts from the second account who have a prior communication with the user through the second account based on the communication log; selecting from the plurality of contacts at least one recommended contact for the user; combining the at least one recommended contact with the address list in to a combined list (third address book); and displaying the combined list via the first account, highlighting the at least one recommended contact to the user; generate a favorite contacts list (third address book) from the address list, transfers the information of selected contacts to the favorite contacts list, and lists the selected contacts in the favorite contacts list in descending order of communication frequency; The first platform and the second platform may be service platform with communication functions on basis of IM (i.e., Instant Messenger, such as Google Hangouts and WeChat), SNS (i.e., Social Networking Services, such as Twitter and Facebook) or E-mail (e.g., Gmail), etc; From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]).

As to claim 8, Zhang discloses the method according to claim 1, wherein the forwarding the selected content to the determined selected contact comprises: encapsulating the selected content, a first application program tag, sender information, (The first platform and the second platform may be service platform with communication functions on basis of IM (i.e., Instant Messenger, such as Google Hangouts and WeChat), SNS (i.e., Social Networking Services, such as Twitter and Facebook) or E-mail (e.g., Gmail), one or more wired or wireless network interfaces 550 etc; From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]); and sending the message to the selected contact by using a wireless network Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]).

As to claim 9, Zhang discloses the method according to claim 1, wherein the first application program is a short message service and the second application program is an instant messaging tool (The first platform and the second platform may be service platform with communication functions on basis of IM (Instant Messenger), SNS (Social Networking Services) or E-mail, etc.) (Zhang, ¶ [0006, 0029, 0036, 0075-0077, 0081-0084, 0088]).

Claims 10, 15-16, 18-22, 24 list all the same elements of claims 1-3, 5-9, 23 but in an apparatus, comprising a memory (Zhang, ¶ 0021-0024), fig. 4), at least one processor (Zhang, ¶ 0021-0024), fig. 4), a radio frequency circuit (Zhang, ¶ 0021-0024), fig. 4), and one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the at least one processor (Zhang, ¶ 0021-0024), fig. 4), the one or more programs comprise an instruction (Zhang, ¶ 0021-0024), fig. 4), the instruction instructs the at least one processor to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-3, 5-9, 23 applies equally as well to claims 10, 15-16, 18-22, 24.  

As to claim 23, Zhang discloses the method according to claim 1, wherein the third address book is an updated second address book comprising at least one contact of the second address book that is not successfully matched (obtaining a plurality of contacts from the second account who have a prior communication with the user through the second account based on the communication log; selecting from the plurality of contacts at least one recommended contact for the user; combining the at least one recommended contact with the address list in to a combined list (third address book); and displaying the combined list via the first account, highlighting the at least one recommended contact to the user; generate a favorite contacts list (third address book) from the address list, transfers the information of selected contacts to the favorite contacts list, and lists the selected contacts in the favorite contacts list in descending order of communication frequency; The first platform and the second platform may be service platform with communication functions on basis of IM (i.e., Instant Messenger, such as Google Hangouts and WeChat), SNS (i.e., Social Networking Services, such as Twitter and Facebook) or E-mail (e.g., Gmail), etc; From the comprehensive list, Tom may, through the WeChat application, select his Google Hangout contact Beth and wish to send a friend request to Beth.  Alternatively, Tom's Google Hangout may select Beth and ask WeChat to add Beth as Tom's friend in WeChat.  WeChat may extract Beth's Google Hangout account number based on her account information from the comprehensive list, and send the account number to the supporting platform www.wechat.com.  Based on Beth's account number, www.wechat.com may find the target account number, i.e., Beth's WeChat account that is bind with her Google Hangout account, and send Beth's WeChat account number to Tom's WeChat account, so that Tom may be able to send a friend request to Beth's WeChat account) (Zhang, ¶ [0006, 0029, 0075-0077, 0081-0084, 0088]).

Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Zhang et al. (US 2015/0215261 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a. Ranganath et al. (US 2015/0373092 A1) – the present invention are directed to an apparatus, system and method of aggregating address book sources.  Contact entries from these sources are retrieved by a server.  There can be multiple contact entries for the same contact.  Without modifying the original contact entries, the server links together similar contact entries such that these similar contact entries are virtually aggregated but not physically merged.  An aggregated address book at the server includes a distinct contact entry for each contact and can be viewed from one or more end-user devices either in a browser or in a client application.  One or more address book sources are automatically updated based on changes made to the aggregated address book at the server from an end-user device.  The aggregated address book is 
b. Hardy et al. (US 2010/0251138 A1) – This relates to a method for operating a mobile station.  The method includes grouping two or more member addresses into a group.  The group is presented as a group data in a transient data list.  A selection of an option to open a messaging session with the group is selected.  A messaging session is opened, with the member addresses of the selected group.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/25/21